 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA SEP 10 2019
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana
Billings

ROBERT A. EATON,
CV 18-65-BLG-SPW
Plaintiff,
vs. ORDER ADOPTING
MAGISTRATE’S FINDINGS
MONTANA SILVERSMITHS, AND RECOMMENDATIONS
Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
July 12, 2019. (Doc. 28.) The Magistrate recommended the Court deny Montana
Silversmiths’ Motion to Dismiss (Doc. 16) as to Counts 1 and 2 and grant it without
prejudice as to Counts 3 through 6. (Doc. 28 at 20.) Eaton timely filed objections
to the findings and recommendations. (Doc. 32.)

When a party timely objects to any portion of the Magistrate’s Findings and
Recommendations, the Court must review those portions of the Findings and
Recommendations de novo. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v.
Commodore Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981). “A judge of
the court may accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. The judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.” 28

1
U.S.C. § 636(b)(1). The Court needs not review the factual and legal conclusions to
which the parties do not object. United States v. Reyna-Tapia, 328 F.3d 1114, 1121
(9th Cir. 2003).

Neither party objects to the Magistrate’s findings and recommendations as to
Counts 1 and 2 or the Magistrate’s conclusions of law. Eaton does not appear to
object to the Magistrate’s findings of fact as to Counts 3 through 6, either. Instead,
his objections recite additional facts he alleges establish prima facie cases for each
count.

To survive a motion to dismiss under Rule 12(b)(6), “a complaint must
contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Beil
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Jd.
A plausibility determination is context-specific, and courts must draw on judicial
experience and common sense in evaluating a complaint. Levitt v. Yelp! Inc., 765
F.3d 1123, 1135 (9th Cir. 2014).

The Magistrate based his recommendation to dismiss Counts 3 through 6 on
deficiencies in Eaton’s Second Amended Complaint under Fed. R. Civ. P. 12(b)(6).

The Magistrate correctly concluded Eaton’s complaint fails to allege sufficient facts
to state the following plausible claims: disability discrimination in violation of the
ADA or FMLA (Count 3); age discrimination in violation of the ADEA (Count 4);
creation of a hostile work environment in violation of Title VII (Count 5); and
defamation (Count 6). Although in his objections, Eaton alleges additional facts that
could establish prima facie claims for Counts 3 through 6, doing so does not cure the
defective complaint itself where the complaint does not “contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Igbal, 556 U.S. at 678 (quoting Bell, 550 U.S. at 570).

Nevertheless, the Court finds it appropriate to grant Eaton an opportunity to
amend his complaint because it is possible to cure the deficiencies by alleging
additional facts. See F. R. Civ. P. 15(a)(2); Lopez v. Smith, 203 F.3d 1122, 1127
(9th Cir. 2000) (“[A] district court should grant leave to amend even if no request to
amend the pleading was made, unless it determines that the pleading could not
possibly be cured by the allegation of other facts.”). Accordingly,

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 28) are ADOPTED IN FULL.

IT IS FURTHER ORDERED:
1. Defendant's Motion to Dismiss (Doc. 16) is GRANTED as to Counts 3

through 6 and DENIED as to Counts 1 and 2 of Plaintiff's Second Amended

Complaint (Doc. 12).
2. Counts 3 through 6 of Plaintiff's Second Amended Complaint (Doc. 12) are
DISMISSED without prejudice.

3. Plaintiffis granted leave to amend his complaint until September 30, 2019.

f~A__
DATED this 7 day of September, 2019.

Loeree 4 tihtte.

SUSAN P. WATTERS
United States District Judge
